DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
	The information disclosure statement (IDS) was submitted on 04/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
	Applicant is reminded of the proper language and format for an abstract of the disclosure. 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
	The abstract of the disclosure is objected to because it is 195 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA (US PGPUB US 2017/0088413 A1, hereinafter referred to as “TANAKA’413”) in view of TAKIZAWA (JP 2019113330 A, hereinafter referred to as “TAKIZAWA”).
Regarding Claim 1, TANAKA’413 teach A physical quantity sensor comprising: 
a substrate (Figs. 1 and 2, base substrate 2); 
a movable body (Figs. 1 and 2, movable unit 42) which is opposed to the substrate in a third direction (Fig. 2; Z axis) with a gap, and which oscillates around an oscillation axis (Fig. 2; axis aY as the center axis) along a second direction (Fig. 2; Y axis) perpendicular to the third direction with respect to the substrate (Para 000052-0053, “the movable unit 42 can perform seesaw oscillating with respect to the supporting portion 41 by having an axis aY which goes along the connecting portions 43 and 44 as a center axis of oscillation”); and 
a detection electrode (Figs. 1 and 2, first and second electrodes 51, 52) disposed so as to be opposed to the movable body (Fig. 2; Para 0050, “a first fixed electrode 51 (first electrode), and a second fixed electrode 52 (second electrode) which are disposed on the bottom face of the recessed portion 21 as electrodes”), 
wherein the substrate has a first area  (Fig. 2, tow portions 211 and 212) disposed in sequence from a side close to the oscillation axis (Fig. 2; Para 0048, “A bottom face of the recessed portion 21 includes two portions 211 and 212 with different depths”), the first area  (Fig. 2, a gap between a movable unit 42 and a recessed portion 21), the detection electrode is disposed so as to straddle the first  (Figs. 1 and 2, first and second electrodes 51, 52 disposed in two portions 211 and 212), and 
in a cross-sectional view from the second direction, 
when setting a first imaginary straight line (see annotated Fig. 2) which is smallest in an angle formed with a first direction (Fig. 2; X axis) perpendicular to the second direction and the third direction out of imaginary straight lines (see annotated Fig. 2) extending along a principal surface (Fig. 2, 212) located at the substrate side of the movable body in a state in which the movable body makes a maximum displacement around the oscillation axis (Fig. 2; Para 0056, “In the first movable unit 421 and the second movable unit 422, angular moments (inertial moment) around the axis aY, when acceleration in the Z axis direction is applied, are different from each other. Due to this, when acceleration in the Z axis direction is received, the movable unit 42 performs seesaw oscillating around the axis aY, and a predetermined inclination occurs in the movable unit 42 according to the x acceleration which is added …the length of the second movable unit 422 in the X axis direction is set to be larger than that of the first movable unit 421 in the X axis direction”; Para 0057, “the length of the second movable unit 422 in the X axis direction is larger than that of the first movable unit 421 in the X axis direction, an area of the second movable unit 422 becomes larger than that of the first movable unit 421”).  

    PNG
    media_image1.png
    307
    640
    media_image1.png
    Greyscale

Annotated Fig. 2 of TANAKA’413
TANAKA’413 fails to explicitly teach a first area through an m-th (m is an integer no smaller than 2) area … the first area through an n-th area (n is an integer no smaller than 2 and fulfills n<m), and 
…
when setting a first imaginary straight line which is smallest in an angle formed with a first direction perpendicular to the second direction and the third direction out of imaginary straight lines connecting two of end parts located at a far side from the oscillation axis of respective areas of the first area through the n-th area of the detection electrode, and a second imaginary straight line extending along a principal surface located at the substrate side of the movable body in a state in which the movable body makes a maximum displacement around the oscillation axis,
the first imaginary straight line and the second imaginary straight line fail to cross each other in an area between a first normal line which passes the end part of the first area, and which extends in the third direction, and a second normal line which passes the end part in the n-th area, and which extends in the third direction.
However, TAKIZAWA teaches a first area through an m-th (Figs. 3 and 4, 186)
 (m is an integer no smaller than 2) area … the first area through an n-th area (n is an integer no smaller than 2 and fulfills n<m) (Figs. 3 and 4, 186c) (Page 5 in English machine translation, “a plurality of step surfaces 186d, 186e, 186f are provided in a step-like shape on the surface 186c of the fixed detection electrode 186 facing the movable body 10 …” the plurality of step surfaces of the fixed detection electrode 186 are formed of n step surfaces sequentially from one side in the vibration direction of the movable body 10, and the distance between the movable body 10 and the nth step surface is Gn. When it does, G (n-1) <Gn and n are integers of 2 or more, and the relation of is satisfied”)
when setting a first imaginary straight line (see annotated Fig. 2) which is smallest in an angle formed with a first direction perpendicular to the second direction and the third direction out of imaginary straight lines connecting two of end parts (Fig. 4; end parts of electrodes 186d and 186e) located at a far side from the oscillation axis of respective areas of the first area through the n-th area of the detection electrode, and a second imaginary straight line (see annotated Fig. 2) extending along a principal surface (Fig. 3, 112a) located at the substrate side of the movable body in a state in which the movable body makes a maximum displacement around the oscillation axis,
the first imaginary straight line and the second imaginary straight line fail to cross each other in an area between a first normal line (see annotated Fig. 4) which passes the end part of the first area, and which extends in the third direction, and a second normal line (see annotated Fig. 4) which passes the end part in the n-th area, and which extends in the third direction.(That is, TAKIZAWA teaches that the first and second imaginary straight lines are parallel in the area between the first normal line and the second normal line. See annotated Fig. 4 and its corresponding description in English machine translation)

    PNG
    media_image2.png
    355
    634
    media_image2.png
    Greyscale

Annotated Fig. 4 of TAKIZAWA
TANAKA’413 and TAKIZAWA are both considered to be analogous to the claimed invention because they are in the same field of a physical quantity sensor. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified TANAKA’413 to incorporate the teachings of TAKIZAWA and provide step-like shaped detection electrodes on the recessed part of the substrate where the first imaginary straight line is formed using two end parts of the detection electrodes (e.g., end parts of electrodes 186d and 186e in Fig. 4) and the second imaginary straight line is formed by extending along the principle surface (e.g., detection electrode 186f in Fig. 4) to thereby allow the movable body to move to a maximum displacement from the oscillation axis (Fig. 2, aY axis in TANAKA’413), where the first and second imaginary straight lines are not crossed in the area between the end part of electrode 186d and the end part of electrode 186e, taught by TAKIZAWA. Doing so would improve the sensitivity of a physical quantity sensor in detecting the acceleration of the movable body. 
 
Regarding Claim 2, TANAKA’413 fails to explicitly disclose, but TAKIZAWA teaches wherein in a cross-sectional view from the second direction, 
the first imaginary straight line and the second imaginary straight line fail to cross each other in an area between a third normal line (Fig. 4, L1) which crosses the oscillation axis, and which extends in the third direction, and a fourth normal line (see annotated Fig. 4) which passes an end part of the movable body, and which extends in the third direction (see annotated Fig. 4 and its corresponding description in English machine translation).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified TANAKA’413 to incorporate the teachings of TAKIZAWA and provide step-like shaped detection electrodes on the recessed part of the substrate where the first imaginary straight line is formed using two end parts of the detection electrodes (e.g., end parts of electrodes 186d and 186e in Fig. 4) and the second imaginary straight line is formed by extending along the principle surface (e.g., detection electrode 186f in Fig. 4) where the first and second imaginary straight lines do not cross each other in the area between L1 and the line crossing the end part of the moveable body, taught by TAKIZAWA. Doing so would improve the sensitivity of a physical quantity sensor in detecting the acceleration of the movable body. 

Regarding Claim 3, TANAKA’413 teaches wherein the movable body has a first detection part (Figs. 1 and 2, 51) and a second detection part (Figs. 1 and 2, 52) disposed symmetrically about the oscillation axis (Figs. 1 and 2; Para 0050, “The conductive pattern 5 includes a first fixed electrode 51 (first electrode), and a second fixed electrode 52 (second electrode) which are disposed on the bottom face of the recessed portion 21 as electrodes”), the detection electrode include a first detection electrode (Figs. 1 and 2, 51) overlapping the first detection part, and a second detection electrode (Figs. 1 and 2, 52) overlapping the second detection part, and the first detection electrode and the second detection electrode are disposed symmetrically about the oscillation axis (Figs. 1 and 2; Para 0054, “the first movable unit 421 is overlapped with a first fixed electrode 51, and meanwhile, the second movable unit 422 is overlapped with a second fixed electrode 52 when viewed planarly. That is, the first fixed electrode 51 is disposed on the base substrate 2 by facing the first movable unit 421, and forms a capacitance Ca between the first fixed electrode and the first movable unit 421”). (See annotated Fig. 2).

Regarding Claim 4, TANAKA’413 teaches further comprising: a protrusion (Figs. 1 and 2, 6) which one of protrudes from the substrate to make contact with the movable body, and protrudes from the movable body to make contact with the substrate, to thereby limit the oscillation of the movable body around the oscillation axis (Figs. 1 and 2; Para 0069, “the plurality of (four in the embodiment) protrusion portions 6 are disposed at a position which is overlapped with the movable unit 42, when viewed planarly, on the movable unit 42 side of the base substrate 2. Due to this, it is possible to prevent or alleviate bonding to the base substrate 2 of the movable unit 42 using the protrusion portion 6. … the oscillating structure body 4 as a structure body including the movable unit 42, by regulating an excessive displacement of the movable unit 42 using the protrusion portion 6”; Para 0070). 

Regarding Claim 5, TANAKA’413 teaches wherein the state in which the movable body makes the maximum displacement (Fig. 2, 422) is one of a state in which the movable body has contact with the protrusion, and a state in which the substrate has contact with the protrusion (Figs. 1 and 2; Para 0059, “a center portion in the Y axis direction of the supporting portion 41 which is disposed inside the opening portion 413 is bonded to the protrusion 213 of the base substrate 2. … the connecting portions 43 and 44 function as a torsion spring, when the movable unit 42 performs seesaw oscillating around the axis aY”). 

Regarding Claim 6, TANAKA’413 teaches wherein the protrusion is same in electrical potential as the movable body (Para 0078, “since the conductive layer 62 of the protrusion portion 6 has the same potential as those of the first fixed electrode 51 and the second fixed electrode 52, at a time of manufacturing the physical quantity sensor 1, it is possible to prevent or alleviate bonding of the movable unit 42 and the base substrate 2, by electrically connecting the movable unit 42”; Para 0090). 

Regarding Claim 8, TANAKA’413 fails to explicitly disclose wherein a separation distance from the movable body increases in a order of the first area toward the n-th area.
However, TAKIZAWA teaches wherein a separation distance from the movable body increases in a order of the first area toward the n-th area (Fig. 4; Pg 5, Para 3, “The distance D1 between the step surface 186d of the fixed detection electrode 186 and the movable body 10 is smaller than the distance D2 between the step surface 186e of the fixed detection electrode 186 and the movable body 10, and the step surface 186e of the fixed detection electrode 186 and the movable body 10 The interval D2 of the distance D2 is smaller than the interval D3 between the step surface 186f of the fixed detection electrode 186 and the movable body 10. Therefore, D1 <D2 <D3, and the distance between the movable body 10 and the surface 186c of the fixed detection electrode 186 facing the movable body 10 increases along the Y-axis direction” disclosed in English machine translation). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified TANAKA’413 to incorporate the teachings of TAKIZAWA and provide stepwise shaped electrodes (i.e., n-th area) each distance of which increases in an order from the movable body, taught by TAKIZAWA. Doing so would improve the sensitivity of a physical quantity sensor in detecting the acceleration of the movable body. 

Regarding Claim 9, TANAKA’413 fails to explicitly disclose wherein a separation distance between the detection electrode and the movable body on the n-th area is smaller than the maximum displacement of an end part of the movable body toward the third direction.
However, TAKIZAWA teaches wherein a separation distance between the detection electrode and the movable body on the n-th area (Fig. 4, D3) is smaller than the maximum displacement (Fig. 4, a separation distance of an end part of the movable body along 4th normal line) of an end part of the movable body toward the third direction (Fig. 4; Pg 5, Para 3, “The distance D1 between the step surface 186d of the fixed detection electrode 186 and the movable body 10 is smaller than the distance D2 between the step surface 186e of the fixed detection electrode 186 and the movable body 10, and the step surface 186e of the fixed detection electrode 186 and the movable body 10 The interval D2 of the distance D2 is smaller than the interval D3 between the step surface 186f of the fixed detection electrode 186 and the movable body 10. Therefore, D1 <D2 <D3, and the distance between the movable body 10 and the surface 186c of the fixed detection electrode 186 facing the movable body 10 increases along the Y-axis direction” disclosed in English machine translation). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified TANAKA’413 to incorporate the teachings of TAKIZAWA and provide a separation distance between the detection electrode and the movable body on the n-th area which is smaller than the maximum displacement of an end part of the movable body, taught by TAKIZAWA. Doing so would improve the sensitivity of a physical quantity sensor in detecting the acceleration of the movable body. 

Regarding Claim 10, TANAKA’413 fails to explicitly disclose wherein a separation distance between the detection electrode and the movable body is no larger than 3.5 pm.
However, TAKIZAWA teaches wherein a separation distance between the detection electrode and the movable body is no larger than 3.5 pm (Fig. 4; Pg 5, Para 3 -5, “The distance D1 between the step surface 186d of the fixed detection electrode 186 and the movable body 10 is smaller than the distance D2 between the step surface 186e of the fixed detection electrode 186 and the movable body 10, and the step surface 186e of the fixed detection electrode 186 and the movable body 10 The interval D2 of the distance D2 is smaller than the interval D3 between the step surface 186f of the fixed detection electrode 186 and the movable body 10. Therefore, D1 <D2 <D3, and the distance between the movable body 10 and the surface 186c of the fixed detection electrode 186 facing the movable body 10 increases along the Y-axis direction. … first virtual surface H1connecting the corner portion P2 intersects a second virtual surface H2 parallel to the surface 110a of the substrate 110 joined to the movable body 10. The intersection angle θ1 between the first virtual surface H1 and the second virtual surface H2 is 0.01 ° or more and 3.0 ° or less.” disclosed in English machine translation). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified TANAKA’413 to incorporate the teachings of TAKIZAWA and provide a separation distance between the detection electrode and the movable body which is determined as no larger than 3.5 pm through routine experimentation or optimization within conditions taught by TAKIZAWA.  Under MEPE 2144.05, Examiner interprets that “no larger than 3.5 pm” is the mere result of “routine optimization” or obviousness of similar and overlapping amounts resulted from preference or routine experimentation, because Para 0064 of the instant application merely disclose preferred separation distance without showing the criticality and/or unexpected results relative to the amount of “no larger than 3.5 pm” (Para 0064, “a separation distance D11 between the first detection part 321A and the first detection electrode 81 is  preferably no larger than 3.5 pm, and more preferably no larger than 2.5 pm” disclosed in the instant application).  Doing so would improve the sensitivity of a physical quantity sensor in detecting the acceleration of the movable body. 

Regarding Claim 11, TANAKA’413 fails to explicitly disclose wherein a separation distance between the detection electrode and the movable body is no larger than 2.5 pm.
However, TAKIZAWA teaches wherein a separation distance between the detection electrode and the movable body is no larger than 2.5 pm (Fig. 4; Pg 5, Para 3 -5, “The distance D1 between the step surface 186d of the fixed detection electrode 186 and the movable body 10 is smaller than the distance D2 between the step surface 186e of the fixed detection electrode 186 and the movable body 10, and the step surface 186e of the fixed detection electrode 186 and the movable body 10 The interval D2 of the distance D2 is smaller than the interval D3 between the step surface 186f of the fixed detection electrode 186 and the movable body 10. Therefore, D1 <D2 <D3, and the distance between the movable body 10 and the surface 186c of the fixed detection electrode 186 facing the movable body 10 increases along the Y-axis direction. … first virtual surface H1connecting the corner portion P2 intersects a second virtual surface H2 parallel to the surface 110a of the substrate 110 joined to the movable body 10. The intersection angle θ1 between the first virtual surface H1 and the second virtual surface H2 is 0.01 ° or more and 3.0 ° or less.” disclosed in English machine translation). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified TANAKA’413 to incorporate the teachings of TAKIZAWA and provide a separation distance between the detection electrode and the movable body which is determined as no larger than 2.5 pm through routine experimentation or optimization within conditions taught by TAKIZAWA. Under MEPE 2144.05, Examiner interprets that “no larger than 2.5 pm” is the mere result of “routine optimization” or obviousness of similar and overlapping amounts resulted from preference or routine experimentation, because Para 0064 of the instant application merely disclose preferred separation distance without showing the criticality and/or unexpected results relative to the amount of “no larger than 2.5 pm” (Para 0064, “a separation distance D11 between the first detection part 321A and the first detection electrode 81 is preferably no larger than 3.5 pm, and more preferably no larger than 2.5 pm” disclosed in the instant application).  Doing so would improve the sensitivity of a physical quantity sensor in detecting the acceleration of the movable body. 

Regarding Claim 12, it is dependent on claim 1 and an apparatus type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. The additional limitation of “a control circuit (Fig. 13, a vehicle body posture control device 1502) configured to perform control based on a detection signal output from the physical quantity sensor” is taught by TANAKA’413 at least Para 0116 and 0138 (Para 0116, “…, electrostatic attraction of which intensity is periodically changed occurs between the driving electrode 51A and the driving unit 45, and due to this, the driving unit 45 oscillates in the Z axis direction, accompanied by an elastic deformation of the beam portion 46. At this time, a capacitance between the monitor electrode 52A and the driving unit 45 is detected, and a driving voltage is controlled based on a detection result thereof, as necessary. In this manner, it is possible to perform a control so that an oscillation of the driving unit 45 becomes a desired oscillation”; Para 0138, “The physical quantity sensor 1 is built in a vehicle 1500. … the vehicle body posture control device 1502 detects a posture of the vehicle body 1501 based on the signal”).

Regarding Claim 13, it is dependent on claim 1 and an apparatus type claim having similar limitations as of claims 1 and 12 above. Therefore, it is rejected under the same rationale as of claims 1 and 12 above. 

2.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over TANAKA’413 in view of TAKIZAWA and further in view of TANAKA (US PGPUB US 2020/0039814 A1, hereinafter referred to as “TANAKA’814”) (cited in IDS dated 04/27/2021).
TANAKA’413 in view of TAKIZAWA fails to explicitly disclose further comprising: a dummy electrode which is disposed in a portion as an area of the substrate where the detection electrode is not disposed and opposed to the movable body, and which is same in electrical potential as the movable body.
However, TANAKA’814 teaches further comprising: a dummy electrode (Figs. 1 and 2, 83) which is disposed in a portion as an area of the substrate where the detection electrode is not disposed and opposed to the movable body (Para 0049, “a dummy electrode 83 disposed on the bottom of the recess 21”; Para 0087, “… the dummy electrode 83 as electrodes opposed to the movable body 32 (the first mass portion 321 and the second mass portion 322)”, and which is same in electrical potential as the movable body (Para 0007, “an electrode that is opposed to the movable body and is provided on the substrate, in which the protrusion may include a conductor layer having the same potential as the electrode.”; Para 0091, “the movable body 32 and the first fixed electrode 81 and the second fixed electrode 82 are electrically coupled, the movable body 32 and the first fixed electrode 81 and the second fixed electrode 82 have the same potential”). 
TANAKA’814 is considered to be analogous to the claimed invention because they are in the same field of a physical quantity sensor. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified TANAKA’413 in view of TAKIZAWA to incorporate the teachings of TANAKA’814 and provide dummy electrodes having same electrical potential as the movable body, where the detection electrode is not disposed and opposed to the movable body, taught by TANAKA’814. Doing so would improve the sensitivity of a physical quantity sensor in detecting the acceleration of the movable body. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BYUNG RO LEE/Examiner, Art Unit 2866     

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858